 

Exhibit 10.2

 



FIRST amendment TO
Amended and restated registration rights agreement

 

dated as of

 

February 22, 2018

 

among

 

GOLDEN QUEEN MINING CO. LTD.,
as the Company,

 

and

 

THE LANDON T. CLAY 2009 IRREVOCABLE TRUST DATED MARCH 6, 2009,

EHT, LLC,

THE CLAY FAMILY 2009 IRREVOCABLE TRUST DATED APRIL 14, 2009,

and the holders set forth on Schedule A hereto

 

 

 

 

First amendment to
amended and restated registration rights agreement

 

This FIRST AMENDMENT TO AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT (this
“Amendment”) is made as of February 22, 2018 among GOLDEN QUEEN MINING CO. LTD.,
a British Columbia corporation, (the “Company”), THE LANDON T. CLAY 2009
IRREVOCABLE TRUST DATED MARCH 6, 2009 (“LTC Lender”), EHT, LLC (“EHT Lender”),
THE CLAY FAMILY 2009 IRREVOCABLE TRUST DATED APRIL 14, 2009 (together with the
LTC Lender and EHT Lender, the “Lenders”) and the holders set forth on Schedule
A (the “Clay Family Holders”).

 

WHEREAS, the Company, the Lenders and the Clay Family Holders are parties to the
Amended and Restated Registration Rights Agreement, dated as of June 8, 2015
(the “Registration Rights Agreement”; all capitalized terms used but not
otherwise defined herein will have the meanings ascribed thereto in the
Registration Rights Agreement).

 

WHEREAS, the parties to the Registration Rights Agreement wish to amend the
Registration Rights Agreement as set forth herein.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto agree as follows:

 

1.       Amendments to the Registration Rights Agreement.

 

1.1       The definition of Registrable Securities in Section 1.1 of the
Registration Rights Agreement is hereby deleted in its entirety and replaced
with the following:

 

“Registrable Securities” means (a) all Common Shares Beneficially Owned by the
Lenders and the Clay Family Holders currently held or acquired prior to February
22, 2018, (b) any securities issued or issuable directly or indirectly with
respect to such Common Shares described in clause (a) because of stock splits,
stock dividends, reclassifications, recapitalizations, mergers, share exchanges,
reorganizations, consolidations, or similar events, including, without
limitation, Common Shares underlying warrants issued in connection with the Term
Loan Agreement and the securities issued in connection with the rights offering
by the Company substantially as described in the final short form prospectus
dated November 24, 2017 and filed with the securities regulatory authorities in
the provinces of British Columbia, Alberta and Ontario, Canada, and (c) any of
such Common Shares or other securities transferred to a Transferee, but
excluding, as to any particular Registrable Securities, (i) Common Shares, if
any, which have been transferred pursuant to a Registration Statement that is
effective under the Securities Act, (ii) Common Shares, owned by Holders who are
not Affiliates of the Company, that are eligible for sale without restriction
pursuant to Rule 144(b)(1)(i) (or any successor provision) under the Securities
Act, (iii) Common Shares which are otherwise eligible to be sold to the public
without application of the volume restrictions pursuant to Rule 144 (or any
successor provision) under the Securities Act and (iv) Common Shares or other
securities which have been transferred to any Person who is not a Transferee.”

 

2.       General.

 

2.1       This Agreement is an amendment to the Registration Rights Agreement
and is intended to be legally binding. Unless the context otherwise requires,
the Registration Rights Agreement and this Agreement will be read together and
will have effect as if the provisions of the Registration Rights Agreement and
this Agreement were contained in one agreement. Except as hereby amended, all
terms, conditions, representations and agreements of the Registration Rights
Agreement remain the same, in full force and effect and are hereby ratified and
confirmed by the parties.

 

2.2       This Agreement may be executed in any number of counterparts, each of
which shall be an original, but all of which together shall constitute one
instrument.

 

[Signature page follows]

 

-2- 

 

 

IN WITNESS WHEREOF, the undersigned have duly executed this Amendment under seal
as of the date first above written.

 



  GOLDEN QUEEN MINING CO. LTD.                   By: /s/ Brenda Dayton     Name:
Brenda Dayton     Title: Corporate Secretary                   THE LENDERS:    
      THE LANDON T. CLAY 2009 IRREVOCABLE TRUST DATED   MARCH 6, 2009          
          By: /s/ Thomas M. Clay        Thomas M. Clay, Trustee                
  EHT, LLC                     By: /s/ Jonathan C. Clay       Jonathan C. Clay,
Manager                   THE CLAY FAMILY 2009 IRREVOCABLE TRUST DATED APRIL 14,
2009                     By: /s/ Thomas M. Clay       Thomas M. Clay, Trustee



 

[Signature Page to First Amendment to Amended and Restated Registration Rights
Agreement]

 

 

 

 



/s/ Cassius M.C. Clay   Cassius M.C. Clay         /s/ Whitney Clay   Whitney
Clay, as custodian for James Clay         /s/ Jonathan Clay   Jonathan Clay    
    /s/ Landon H. Clay   Landon H. Clay         /s/ Lavinia D. Clay   Lavinia D.
Clay         /s/ Richard T. Clay   Richard T. Clay         /s/ Thomas M. Clay  
Thomas M. Clay         933 MILLEDGE LLC         By: /s/ Jonathan Clay     Name:
Jonathan C. Clay     Title: Member         ARCTIC COAST PETROLEUMS LTD.        
By: /s/ Thomas M. Clay     Name: Thomas M. Clay     Title: Vice-President  

  

[Signature Page to First Amendment to Amended and Restated Registration Rights
Agreement]

 



 

 

 



ESTATE OF LANDON THOMAS CLAY         By: /s/ Thomas M. Clay     Name: Thomas M.
Clay     Title: Executor         LANDON T. CLAY TRADITIONAL IRA         By: /s/
Thomas M. Clay     Name: Thomas M. Clay     Title: Executor of the Estate of
Landon T. Clay         LTC CORPORATION         By: /s/ Thomas M. Clay     Name:
Thomas M. Clay     Title: President         THE MONADNOCK CHARITABLE   ANNUITY
LEAD TRUST DATED MAY 31, 1996         By: /s/ Brian James     Name: Brian James
    Title: Trustee         THE SKADUTAKEE CHARITABLE   ANNUITY LEAD TRUST DATED
JUNE 28, 1993         By: /s/ Brain James     Name: Brian James     Title:
Trustee  



 

[Signature Page to First Amendment to Amended and Restated Registration Rights
Agreement]

 

 

 

 

Schedule A to Amended and Restated Registration Rights Agreement, dated June 8,
2015, as Amended

 

Cassius M.C. Clay

Whitney Clay, as custodian for James Clay

Jonathan Clay

Landon H. Clay

Lavinia D. Clay

Richard T. Clay

Thomas M. Clay

933 Milledge LLC

Arctic Coast Petroleums Ltd.

Estate of Landon Thomas Clay

Landon T. Clay Traditional IRA

LTC Corporation

The Monadnock Charitable Annuity Lead Trust Dated May 31, 1996

The Skadutakee Charitable Annuity Lead Trust Dated June 28, 1993

 

[Signature Page to First Amendment to Amended and Restated Registration Rights
Agreement]

 



 

